 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TAMMY DILLARD,                                   No. 2:19-CV-2138-KJM-EFB
12                       Plaintiff,
13           v.                                        ORDER
14    IQ DATA INTERNATIONAL,
      INC./RENT COLLECT GLOBAL,
15
                         Defendant.
16

17

18                  Each of the parties in the above-captioned case has filed a “Consent to Proceed

19   Before a United States Magistrate Judge.” See 28 U.S.C. § 636(a)(5) and (c). According to E.D.

20   Cal. R. 305, both the district court judge assigned to the case and the magistrate judge must

21   approve the reference to the magistrate judge.

22                  The undersigned has reviewed the file herein and recommends that the above-

23   captioned case be reassigned and referred to the magistrate judge for all further proceedings and

24   entry of final judgment.

25                  IT IS HEREBY ORDERED that the Clerk of the Court reassign this case to

26   Magistrate Judge Edmund F. Brennan. All currently scheduled dates presently set before Judge

27   Mueller are hereby VACATED.

28   /////
                                                       1
 1          IT IS SO ORDERED.
 2   DATED: December 5, 2019.
 3

 4

 5

 6          Having also reviewed the file, I accept reference of this case for all further proceedings
 7   and entry of final judgment.
 8   DATED: December 6, 2019.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
